Title: Post Office Instructions and Directions, 1753
From: Franklin, Benjamin
To: 


The British post office in America, when Franklin and Hunter were appointed deputy postmasters general (see above, p. 18), had never paid its own expenses, much less provided an adequate return to the deputy postmasters. In 1753 the postmaster general determined to raise the salary of his American deputies from £200 to £600 (£300 for each man), but not to reimburse them for expenses. Thus it was to their interest to operate the system at a profit. Fortunately both Franklin and Hunter had been postmasters in their respective towns, and both were familiar with current American practices, particularly Franklin, who, as comptroller of the post office in America, had made a tour of inspection in the northern colonies in the summer and fall of 1753. Franklin and Hunter introduced a number of reforms, some of them so costly that they drew no income from their office for four years and actually ran into debt for £900. As part of the reorganization Franklin prepared careful instructions for the local postmasters. They filled two large printed sheets: one, headed Instructions, set forth the general regulations; the other, called Directions, illustrated the way to keep the required records and accounts. The dates of the hypothetical entries in the Directions suggest late 1753 as the probable date of composition and printing.
  
I
Instructions Given By Benjamin Franklin, and William Hunter, Esquires, His Majesty’s Deputy Post-Masters General of all his Dominions on the Continent of North America, to their Deputy Post-Master, for the Stage of in the Province of
Imprimis, You are, previous to the entering upon your Office, to take the Oath required by the Act of the Ninth of Queen Anne (of which we have herewith sent you a Copy) before some one Justice of the Peace, for the County or Place where you reside; which, after being regularly certified, by the said Justice, you must return to our Comptroller at Philadelphia. And you are not to entrust or employ any Person or Persons under you, to receive, sort, mark, or deliver, any Letters or Pacquets, or be any otherways concerned in the Management of your Office; unless such Person or Persons shall likewise have first taken the Oath above-mentioned, which you are also to send to our said Comptroller in like Manner as your own. And for the Care and Fidelity of such Person or Persons, so employed by you, you are to be accountable.
2. Item, You are to keep your Office, in a Place to be set apart for that Purpose, in good Order, and not to suffer the Letters to lie open in any Place, to which Persons, coming to your House, may have Access; nor suffer any Person whatsoever, but such as you entrust in the Execution of your Office, to inspect or handle the Letters at any Time, unless they are first delivered to them, for that Purpose, by you or some Person acting under you.
3. Item, You are, upon the coming in of the Mail, and before you deliver any Letters, to observe the following Directions, viz.
  First, Carefully tell over the Letters charged to your Office twice at least, that you may be certain if the Number and Port of the Letters you receive, answer the Number and Port mentioned in the Bill or Bills sent you therewith. And if there be among them any Way or other Letters belonging to your Stage, not charged to you in any Bill, you are to mark them according to the Rates that other Letters are, or should be charged, from the respective Places whence they came to your Office, and enter them in your Book, as you will find particularly directed in the Precedent, mark’d C. 
  Secondly, Put the whole of the Letters received in the Mail belonging to your Stage, tho’ they are sent from different Offices, or are Way-Letters, into one Heap or Parcel.
  Thirdly, Sort them alphabetically according to the Sir-names, and then enter them, in the same alphabetical Order, into a Book to be provided and kept for that Purpose only; and write the proper Date, and Names of the Places from whence received, at the Head of the List; and also set the Pennyweights and Grains, and Value in Currency, of each Letter, against the respective Names, as you will see done in the Specimen sent you herewith, mark’d A.
  Fourthly, Having another Book, kept in the Manner as directed by particular Instructions sent you herewith, turn to the Account of Letters received into your Office (see the Precedent for this Account, mark’d C) and make the proper Entries.
4. Item, You are, when any of the Bills sent to you with Letters are overcharged, to mark on them those Parts that are so, and what they ought to have been; and preserve all the Bills you receive on a File. And when any Letters are overcharged, i.e. single Ones as Double, double Ones as Treble, &c. you are to make Allowances for such Overcharges to the Persons to whom the Letters are directed. And when any Letters are undercharged, double Ones as Single, treble Ones as Double, &c. you are to mark them as they ought to have been charged, and receive the Postage accordingly, taking Care to send a true Account thereof, by the first Post, in your Comptroller’s Bill. And if there be, among the Letters charged to you, any which are not in your Delivery, and ought to have been sent to some other Place, you are then, if you know the proper Stage for their Delivery, to forward them there by the first Post; and if that Stage be farther distant from the Office they were first sent from than yours, you are to mark and charge them as they ought to have been mark’d and charg’d from thence, and mention them as forwarded in the Bill you send therewith; and you must likewise enter an Account of the Pennyweights and Grains of each Missent Letter so forwarded by you, in the Column for that Purpose; and note the same in your next Comptroller’s Bill, that your Account may be credited therewith. And you are likewise to acquaint the Postmasters, from whose Offices any Bills or Letters may come over or under-charged, or missent to you, of the Mistakes they have made, by the first Post after you observe them, which you may do either on the Back of the Bills you send them, or by Letter, as is most convenient.
5. Item, You are, if you find the Post has been longer in riding his Stage than he ought, to examine him strictly as to the Cause of it; and if he cannot give any just Reason, you must, by the next Post, acquaint his Master with it, and write what he says, that the Cause of his Delay may be known.
6. Item, You are not to open or suffer to be opened any Mail or Bag of Letters, except such Bags as shall be sent unto you with Letters to be delivered at your Stage, unless there be an urgent Necessity; and in that Case you must always seal up the Bag again, with the Seal of your Office, and send a Note therein, specifying the Reason why the said Bag was broke open.
7. Item, You are not to receive, or permit or consent to be received, at your Office, for the Port of any Letters or Pacquets, any Rates, but according to the Rates taxed or allowed for the Port of such Letters or Pacquets, in the Table of Rates herewith sent you, which you are to hang up in your Office in a Frame, to be preserv’d for your Government, and the Satisfaction of all Persons paying such Postage.
8. Item, You are not to trust any Person whatsoever for the Postage of Letters or Pacquets, but at your own Risque. And if any Sum, not exceeding Five Pounds Sterling, shall be due from any Person for Letters or Pacquets to them delivered by you, or which now is or shall be due for the Port of Letters or Pacquets by you or your Servants delivered to them, not exceeding that Value, you may recover the same by the afore-mentioned Act before Justices of the Peace, in the same Manner, and under the same Rules, as small Tithes are by the Laws of England to be recovered; and such Debts or Sums of Money are to be preferable in Payment, by the Person owing the same, or from whose Estate the same is or shall be due, before any Debt of any Sort to any private Person whatsoever.

9. Item, You are to cause all Letters and Pacquets, received by you for Persons living in Town, which remain uncalled for on those Days they are brought to the Office, to be carefully delivered the next Morning as directed, so that the Persons receiving them may have convenient Time to return their Answers to your Stage to go by the next Return of the Post; and you are to allow the Person employed by you to deliver Letters aforesaid, to receive of the Persons to whom he delivers them, for his own Use, One English Copper Halfpenny for each Letter, over and above the Postage charged thereon. And when ever any Letters remain in your Office undelivered one Month after you have received them, you are to take a List of the Names of the Parties to whom the same are directed, and their Places of Abode, and publish it in one or all the News-Papers printed in your Province, if the Printers thereof send any of their Papers in his Majesty’s Mail. And all those Letters which remain undelivered two Months after such Publication, you are to send to the General Post-Office, at Philadelphia, as Dead Letters, and your Account will be credited therewith accordingly: And if there be any particular Reason why any Letter was not delivered according to its Direction, mention the same on the Back of such Letter; and on each Bundle mark the Amount of Pennyweights and Grains it contains. If you omit sending the Dead Letters with your quarterly Account, you are to take Notice that you will have no Allowance made you for them till they are sent.
10. Item, You are to use your best Endeavours to prevent any private Collection of Letters, by any Person whatsoever, within any of the Towns or Places under your Care; and if you find any private Collectors of Letters or Pacquets, you are constantly to return the Names, and Places of Abode, of all such Persons making such Collections, to our Comptroller aforesaid.
11. Item, You are to do as much as in you lies, to collect all Letters and Pacquets within your said Stage, and the Districts thereof, to the End that they may be sent in his Majesty’s Mails.
12. Item, You are, until you receive other Directions from us, to continue the Posts in the same Rout, and observe the same Method of conveying Letters by them, in the several Bags, as has been hitherto usual from your Office.
13. Item, You are not to deliver back any Letter put into your Office, unless you are sure it be to the same Person who wrote or brought the same; and if the Person who brought the Letter be not the Writer thereof, and should afterwards come to demand it back again, you are not to deliver it unless he shall bring you the same Superscription, written with the same Hand, and the Impression of the same Seal, wherewith such Letter was superscribed and sealed.
14. Item, You are not to take Charge of, or send in the Mail, any Letters that have Money, Rings, Jewels, or any Thing else of Value, other than Paper or Parchment inclosed; but if any Persons apply to you to have such Things sent, you must acquaint them that they may, if they chuse to run the Risque, agree with the Post-rider for the same, it being allowed him as a Perquisite, to carry those Kind of Things for such Persons as chuse to entrust him therewith; but that you do not in any wise undertake to be accountable for the safe Deliverance thereof.
15. Item, You are to permit any Person who desires it, to pay the Postage of any Letter he may put into your Office to be sent per Post; and you are to mark the same as Paid, and mention them as such in the Bill or Charge you send therewith; and also send, from Time to Time, in the Comptroller’s Bill, a true and exact Account of the Number of Penny-weights and Grains that shall be so paid to you.
16. Item, You are, upon the making up of the Mail, to observe the following Directions, viz.
  First, Carefully sort the Letters, according to the several Stages they are directed for, putting all those for each Stage into a separate Heap or Parcel.
  Secondly, Write on them the Name or Mark of your Stage, and the proper Rate, according to the Table of Rates sent you herewith, being strictly careful, that you neither over or under-rate them. And you are to observe that every single Piece of Paper, however small, or large, is to be tax’d as a single Letter, unless there are wrote on it more Letters than one, or Bills of Exchange, Merchants Accompts, Invoices, Bills of Lading, Writs or Proceedings at Law; in that Case every Letter, Bill, Accompt, Invoice, &c. is to be rated and taxed as so many several and distinct Letters, tho’ wrote on one and the same Piece of Paper; but Letters inclosing several Patterns of Cloth, Silk, Stuff, &c. not exceeding one Ounce Weight, to pay only as a double Letter, or two Pieces of Paper.
  Thirdly, Sort the Letters of each Parcel, into Single, Double, Treble, and Pacquets, Paid and Unpaid, Ship and Inland; and then enter them in that Order in the Bill or Charge to be sent therewith; and date, and sign the Bill with your Name.
  Fourthly, Then tie up the Letters of each Stage in separate Bundles, and enter the Amount of each Bill in your Books, as you will see done in the Precedent, marked Letter B, sent you herewith; and then putting the Letters into their respective Bags, tie the same, and seal them with the Seal of your Office.
17. Item, You are not hereafter to suffer any Letter or Pacquet, to pass in his Majesty’s Mail Post-free, unless you receive a special Order from us for that Purpose. And hereupon we now direct, that all Deputy Post-Masters, bearing Commission immediately from us shall have all the Letters to and from themselves, Post-free; always meaning that they shall not, under Colour of this Privilege, convey Letters for other People, who otherwise would be chargeable for the Postage thereof.
18. Item, You are not, out of Friendship or Compliment to any Person whatsoever, to delay his Majesty’s Post one Quarter of an Hour, beyond the usual and fixed Times of his Departure.
19. Item, You are to direct the Post-riders, who go from your Stage, to wind their Horns once every five Miles, and three Times in every Town or Village, and upon the Meeting any Passenger on the Road; and also on his arriving at, and Half an Hour before his Departure from, your Office.
20. Item, You are to keep a just and true Account of all Monies whatsoever received by you, for the Port of Letters or Pacquets; and at the End of each Quarter, That is to say, at Ladyday, Midsummer, Michaelmas, and Christmas, you are to make out a true and exact Account thereof, with your Disbursements, &c. in the Manner as is done in the Precedent sent you herewith, marked Letter D, and send the same to our Comptroller, at Philadelphia, with the Ballance thereof, either in Gold or Silver, or in the current Money of the Province wherein he resides, or in good Bills of Exchange, to be allowed of by him, and payable upon Sight in the said Province. For your Ease in making out this Account, you have printed Forms sent you.
21. Item, You are strictly enjoined, not to take into your Service, any Rider who hath served any other Post-Master as a Servant to ride, without a Certificate, signed by the Master whom he last served, signifying that he had behaved himself honestly, and been diligent in the Performance of his Duty: And taking a Rider without such Certificate, you shall be answerable for all Faults committed by him with respect to the Post-Office. On employing any Rider, you are to cause him to sign the Bond, and take the Oath sent you herewith for that Purpose; you are to be particularly careful that such Rider perform his Duty in every Respect, and on his Failure, to sue his Bond, and prosecute him for Breach of Oath, as you shall see Cause.
22. Item, You are constantly to observe whether the Bags coming to your Office for your Stage, be sealed with the respective Seals of the Offices from whence they came; and to seal, with a fair Impression of the Seal of your Stage, the several Bags which you send from thence.
23. Item, You are diligently and faithfully to demean yourself in your said Employment, and to the utmost of your Ability and Skill, by all lawful Ways and Means, to promote His Majesty’s Service in your Place, and from Time to Time to keep and observe all the abovementioned Orders and Instructions, and all such other Rules, Orders, Directions and Instructions, concerning the Management of your Place, as you shall receive from us, or our Comptroller aforesaid. And if any Misdemeanor shall be proved against you, you are quietly to submit, and render up your said Place, when we shall signify the same to you under our Hands and Seal of Office, notwithstanding any Agreement between us and you at the Entry into your said Employment.
B. FranklinW. Hunter
  
II
Directions to the Deputy Post-Masters,for keeping their Accounts.
A. Form of the Book for keeping an Alphabetical List of Letters, received every Mail, or from on Ship-board, referred to in the Third Instruction.



Dwt.
  Grs.
  £.
  s.
  d.


Received from the Ship Charles,







Captain Johnson, from London,







October 3, 1753.







A







Thomas Archer, 1 Single,
16






John Ashurst, 1 Double,
1






  C







James Cook, 1 Treble,
1
8





T. Cox, a Packet, 1 Ounce wt.
1
16





  F







Edward Fitz Randolph, 1 Single,
16






  H







James Hooper, 1 Double,
1






Charles Haddock,——2 Ounces,
3
8





  P







Matthew Parke, 1 Single,
16






  Z







George Zeisieger, 1 Double,
1






Received from Boston, R. Island,







New-York, and Way Letters







  B







William Bacon,
6






George Baker,
7
16





  D







James Dobbs,
7






Charles Dean,
9






John Downing,
3
16





  M







Benjamin M’Veaugh,
6






O







Israel Oatley,
6
16





Charles Osborne,
3






George Owen,
2






  S







James Sadler,
6






George Savage, (Way Letter)
2






Thomas Suttle, Ditto
2






Peter Stewart,
3






(&c. &c. through the Alphabet)








The second Book referred to in your Instructions must be in Folio, of Post or Demy Paper, about fifteen Inches long, and Eighteen and a Half wide. The Quantity of Paper to be contained in it must be determined by the Number of Letters you receive and dispatch: A Book that will contain three, four, or more Years Transaction, will be best. You are to begin it with an Account of Letters sent from your Office, according to the following Specimen, mark’d B. Every Time you dispatch a Mail, you are to turn to this Account, and fill it up from the Post-Master’s Bills you send to each Office. After heading this Account (that you may have Room to carry it forward from Time to Time, as the Pages become fill’d) you are to leave a Quantity of blank Paper after it, extending to about the Middle of your Book, where you must enter an Account of Letters received into your Office, according to the Form mark’d C.
B. Letters sent from the Post Office, at



  Date of the Bills sent.
  To what Officethe Letterswere sent.
  Number of UnpaidLetters.
  Number of paidLetters.
  FreeLetters.


  Single
  Double.
  Treble.
  Pacquet.
  Sums unpaid.
  Single
  Double.
  Treble.
  Pacquet.
Sums paid.
  Single
  Double.
  Treble.
  Pacquet.


  Dwt.
  Grs.
  Dwt.
  Grs.


  October 4.
Boston,
56
4
1
–
498
16
–
–
–
–
–
–
1
2





Rhode-Island,
2
–
–
–
14














New-York,
43
5
5
2
278
8













Amboy,
1
–
–
–
2
16












  Sent Comptroler’s Bill for the above Oct. 10.
Brunswick,
3
–
–
–
6













Trenton,
3
–
–
–
9
16












Burlington,
1
–
–
–
2













Oct. 10.
Boston,
18
1
–
–
142














New York,
31
1
–
–
142














Amboy,
2
–
–
–
4














Brunswick,
2
–
–
–
4
16













Trenton,
2
–
–
–
2
16









  


12.
Williamsburg,
–
–
1
1
35
–
–
–
–
–
–
–
–
2
2
1



Annapolis,
10
1
–
–
36














New-Castle,
1
–
–
–
2










  


  18.
New-York,
18
–
1
–
71
–
–
–
–
–
–
–
–
1




Ditto.



















  25.
Boston,
10
3
1
–
137














New-York,
23
2
2
–
128
–
1
–
–
–
3
8






Ditto.



















  Nov. 1.
Boston,
18
1
2
–
183














New-York,
17
3
1
–
78
–
1
–
–
–
3







  8.
Rhode-Island,
3
1
–
–
35
16












Ditto.



















  15.
New-York,
37
7
3
3
279
–
1
–
–
–
3







  22.
Boston,
23
2
–
–
194
–
1
–
–
–
7







Ditto.



















  30.
New-York,
15
6
1
1
116
–
3
–
–
–
9








Rhode-Island,
2
–
–
–
14
–
1
–
–
–
7







  Dec. 1.
New-York,
8
–
–
1
45
8












  13.
New York,
9
1
2
1
68
–
1
–
–
–
3







Ditto.



















  21.
Boston,
5
–
–
–
37














New-York,
14
3
4
–
99
8
–
1
–
–
6







  22.
Annapolis,
1
–
–
–
3
–
–
1
–
–
6
–
1

1



Sent Comptroler’s Bill for the above.











47
8







C. Letters received into the Post-Office, at


1
  2
  3
  4
  5
  6
  7
  8
  9
  10
  11


  Time of Receiving.
  Names of the Offices, and Ships,from whence they were received.
  Date ofBills received.
  Unpaid Letters received.
  Way Letters received.
  Undercharged from other Offices.
  Overcharged from other Offices.
  Paid Letters received from other Offices.
  Forwarded to other Offices being Mis-sent.
Ship Letters.

  
    Number paid vfor.
    Belonging to this Office only.
  

Dwt.
  Grs.
  Dwt.
  Grs.
  Dwt.
  Grs.
  Dwt.
  Grs.
  Dwt.
  Grs.
  Dwt.
  Grs.
  Dwt.
  Grs.


1753.

1753.

















Oct. 3.
Ship Charles, Johnson, from Lond.



—


—



—


88
49
16


3.
Boston,
Sept. 24.
113
8
6















Rhode Island,
25.
7

















New York,
Oct. 1.
147
















9.
Boston,
1.
214
16
















New York,
8.
154
16















10.
Annapolis,
6.
8

—

10












17.
Boston,
8.
50

















New-York,
15.
165
8

—

—












Brunswick,

2
16




3

6
8







24.
Boston,
15.
93


—

—
7











Rhode-Island,
16.
7

3















New-York,
22.
121
16
















Brunswick,

2
















25.
Williamsburg,
9.
20

















Annapolis,
22.
3

















Boyd’s Hole,
No Bill.
70
















Nov. 1.
Boston,
Oct. 22.
179
16

—

—
7












Rhode-Island,
23.
7
16
















New-York,
29.
158
16















7.
New-York,
Nov. 5.
102

3



3











Rhode-Island,
Oct. 30.
7

















Boston,
29.
128


—

—
1










12.
Ship Harriet, from N. Carolina,




—

—



—


14
6
12


15.
Boston,
Nov. 5.
182
16



—


6









New-York,
12.
263 
16
6
—

—




9






16.
Ship John, from Bristol,




—

—



—


30
18
12


20.
Ship Amy, from London,




—





—


19
15



21.
Boston,
12.
105
16
















Rhode Island,
13.
14

















New-York,
19.
323
16
3















Brunswick,

8
16















26.
Ship Freelove, from London,




—

—



—


17
4
16


27.
Ship Happy, from Jamaica,




—

—


14
—


6




29.
Boston,
19.
156

















Rhode-Island,
20.
69
8






6









New-York,
27.
189
16















30.
Annapolis,
24.
3
















30.
Ship Adventure, from Barbados,




—

—



—


8
6
8


Dec. 5.
New-York,
Dec. 3.
27

















Brunswick,

2
















5.
Ship Sea-Horse, from London,




—

—



—


17
7



13.
Boston,
Nov. 26.
243
16




8

14









New-York,
Dec. 10.
189
16
12
16


15
16










Brunswick,

2
16















13.
Ship Hector, from Jamaica,




—

—



—



5
8


20.
New-York,
17.
63

32















Brunswick,

2









10







Annapolis,
14.
8
  
  
  10
  
  
  
  
  
  
  2
  16
  
  
  





3616
16
65
16
20

44
16
46
8
21
16
199
113
0



That you may be at no Loss to fill up each Column of this Account (mark’d C) properly, observe the following Directions. On the Receipt of any Mail, lay all the Post-Masters Bills before you (having first examined whether they are right or no, as directed in the third Instruction.) Enter the Time of receiving in the first Column. From each of the Bills enter the Name of the Office in the second Column: The Date of the Bill in the Third: The Pennyweights and Grains of the Unpaid Letters you receive from such Office in the fourth Column, exactly according to the Foot of the Bill, whether right or wrong cast up, whether under or overcharged, because the 6th and 7th Columns will rectify the Mistake, if any. Enter the Amount of the Way Letters you receive from the Post-Man, belonging to your Stage only, and also the Amount of the Letters you deliver him from your Stage (not being charged to you in any Bill) to be left on the Road, for which he is to pay you the Postage, in the 5th Column. Enter the Under and Overcharges of each Bill in the 6th and 7th Columns, opposite to the Name of the Office where such Under or Overcharges were made. Enter the Amount of Paid Letters you receive from each Office, in the 8th Column, opposite to the Name of such Office. When you receive any Letters in the Mail, mis-sent, and which you have forwarded to other Offices, place the Amount of such Letters, as charged to you in the Bill, in the 9th Column. When you receive Letters from on board any Ship or Vessel, you are to enter the Name of such Vessel in the 2d Column; the Number of Letters you have paid the Captain or others for in the 10th Column; and the Amount of such of them as belong to your Office only, in the 11th Column, marking the Rates on them at the Time of receiving. Hence you may with little Trouble make up your Quarterly Account, as follows;

D. Dr. The Post-Office at	in



For one Quarter, ending
  
  
Current Money




Dwt.
Gr.
£.
s.
d.


1
To Postage of Letters which remained in the Office last Quarter,







2
  To Postage of paid Letters sent from this Office this Quarter,
  46
  8





  3
  To Postage of unpaid Letters received from other Offices Ditto,
  3616
  16





  4
  To Postage of Way Letters belonging to this Office Ditto,
  65
  16





  5
  To Postage of Letters undercharg’d from other Offices Ditto,
  20






  6
  To the Amount of Ship Letters belonging to this Office Ditto,
  113






Account with the General Post-Office of America, Cr.



   the  Day of 17
  
  
  Current Money




Dwt.
  Gr.
  £.
  s.
  d.


1
By Postage of dead Letters sent to the General Post-Office this Quarter,







  2
  By Postage of Letters remaining in this Office,







  3
  By Letters mis-sent, being forwarded to other Offices,
  21
  16





  4
  By Overcharge of Letters from other Offices,
  44
  16





  5
  By 199 Pence, paid for Ship Letters,







  6
  By a Quarter’s Allowance for Salary, and Incidents, per Ct.







  7
  By Ditto, paid the Rider between this Office and







  8
   Balance carried to the Credit of the General Post-Office,








For filling up this Account, observe the following Directions:
On the Debtor Side,

  
  

Article 1st,
Will be the same Sum as the second Article on the Creditor Side of your preceding Quarterly Account.


  2d,
From the Account of Letters sent from your Office, take the Amount of the paid Letters for the Quarter.


  3d,
Turn to the Account of Letters received into your Office, and from the fourth Column take the Amount of unpaid Letters received from other Offices.


  4th,
From the fifth Column in the said Account, take the Amount of Way Letters.


  5th,
From the sixth Column, take the Amount of Letters which came to you from other Offices, undercharged.


  6th,
From the eleventh Column, take the Amount of Ship Letters.


On the Creditor Side,
  
    
    

  Article 1st,
Will be the Amount of dead Letters, you send with your Quarterly Account to the General Post-Office.


  2d,
Take the Amount of the Letters you keep in your Office, and place the Sum in Pennyweights and Grains opposite to this Article.


  3d,
From the ninth Column of the Account of Letters received into your Office, take the Amount of Letters sent by Mistake, and by you forwarded to other Offices.


  4th,
From the seventh Column of the said Account take the Amount of Letters overcharg’d.


  5th,
Fill this up from the tenth Column, with the Sum you have paid for Ship Letters during the Quarter.


  6th,
Your Quarter’s Salary or Allowance.


  7th,
The Wages you pay the Riders.


  8th,
The Balance due to the General Post-Office.



Sum up the whole Amount of Pennyweights and Grains, on both Sides, and extend it in the current Coin of your Province, in the Columns for that Purpose, at the Rate you receive for Pennyweights and Grains. Then strike a Balance, due from you to the General Post-Office.
Some of the Articles in the above Account will be often unnecessary, as when during the whole Quarter, you have received no mis-sent Letters; have not been under or overcharged; where the Office is not a Sea-port, &c. so that in the printed Account sent to the General Post-Office every Quarter, some of these Articles will remain blank.
It will be proper to copy the Quarterly Accounts you send to the General Post-Office into the latter Part of your Book.
You have now only an Account to raise for the General Post-Office; which, as it will take up but little Room, may be on the last Folio of your Book save one: To the Creditor Side of which Account, you must carry all your Quarterly Balances; and on the Debtor Side, charge all the Money you remit to, or pay by Order of, the Post-Master General, the Comptroller, or either of them.
In placing the aforementioned Accounts in different Parts of your Book, as directed, you may contrive it, as nearly as possible, that every Part of your Book may be filled at one and the same time.
B. Franklin
